DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recites the limitation “suede-like surface material”.  It is unclear how like suede the surface material needs to be in order to be considered “suede-like.”
The terms “high stretching yarn” and “high shrinkage yarn” in claim 2 are a relative term which renders the claim indefinite. The terms “high stretching” and “high shrinkage” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much or how high the stretching or shrinkage needs to be in order to be considered “high stretching” or “high shrinkage”, respectively.  Additionally, claim 2 recites the limitation “wherein the textile includes a warp yarn comprising a combined twisted yarn containing a split yarn and a high stretching yarn or a high shrinkage yarn.”  It is unclear if the split yarn of claim 2 is the same or different from the split yarn of claim 1.  Additionally, it is unclear what is being recited in the alternative and what is required.  For example, can the warp yarn just contain a high shrinkage yarn or is the high shrinkage yarn intended to alternative to the high stretching yarn.  For the purpose of prior art application, Examiner will interpret claim 2 as encompassing the spilt yarns can be different and the presence of a high shrinkage yarn as the warp yarn meeting the claim requirements.
Claim 4 recites the limitation “wherein the rear surface layer comprises a knitted material and a tissue of the knitted material is a tricot or a jersey.”  It is unclear if the reference “tissue” is a separate structure or intends to refer to the knitted material structure being a tricot or a jersey.  For the purpose of prior art application, Examiner will inter claim 4 as intending to limit the knitted material to having a tricot or jersey knit structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by US Pub. No. 2018/0334773 to Kang.
Regarding claims 1 and 3, Kang teaches an artificial leather for interior of automobile (suede-like surface material for vehicle interior) comprising a bio fiber base layer (surface layer), a solvent-free bio urethane adhesive layer, and a skin surface layer (rear surface layer), wherein the bio fiber base layer comprises a nonwoven containing composite spun yarn of sea-island type or division-type filament yarn (split yarn) (Kang, abstract, para 0027, 0054-0057).
Regarding claim 3, Kang teaches the bio adhesive being solvent-free and including a polycarbonate (type of polyester) (Kang, abstract, para 0032-0039), reading on the adhesive layer comprising a solvent-free polyester-based polyurethane adhesive.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by USPN 3,865,678 to Okamoto.
Regarding claims 1 and 2, Okamoto teaches a suede-like raised woven fabric comprising a warp yarn having a coil-like crimp formed of a composite fiber and a weft yarn containing bundles of extra-fine fibers, such as island-in-sea type composite fiber (split fiber yarn) (Okamoto, abstract), col. 2 line 40- col. 3 line 25).  Okamoto teaches coating an elastic polymer onto the back surface of the woven fabric in a dotted configuration to impregnating to the woven fabric (Id., col. 3 lines 10-25), reading on an adhesive layer as well as a rear surface having the dotted pattern applied.  Okamoto teaches the warp comprising a yarn having a large contracting power (Id., col. 7 lines 21-28).  Okamoto teaches the composite fiber can be a potentially crimped composite fiber which can also develop crimp but the false twisted proceed yarn is larger in crimp when heat treated (Okamoto, col. 9 lines 1-15), reading on the composite yarn also being a crimp yarn (claim 2).  Okamoto teaches the composite fiber containing polyethylene terephthalate (polyester) as the island or core (Id., col. 6 lines 33-51), reading on the composite fiber being a polyester crimp yarn (claim 2).  As the false twisted process yarn is larger in crimp when heat treated, the warp yarn having a coil-like crimp is considered a high shrinkage yarn (claim 2).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by U(claim 2)SPN 5,112,421 to Honda.
Regarding claims 1 and 4, Honda teaches a soft and strong composite sheet for an artificial leather, such as artificial suede, comprising anon-woven fiber web (surface layer comprising a textile), a binder solution (adhesive), and a fabric knitted construction (rear surface layer comprising a knitted material), specifically a tricot knit (claim 4) (Honda, abstract, col. 1 lines 55-col. 2 line 55, col 5 lines 55-59).  Honda teaches the nonwoven web comprising fibers capable of conversion to fine fiber bundles (Id., col. 4 lines 12-15), reading on the knitted fabric comprising a split yarn.  Honda teaches the impregnation of the binder then buffing after impregnation (Id., col. 5 lines 43-63), reading an internal layer containing the binder and therefore being an adhesive layer with the outer layers, including the buffed surface being the surface layer and the knitted fabric being the rear surface layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2018/0360169 to Tanaka teaches a looped fabric that is woven or knitted using multifilament yarn having a single fiber fineness of 5 to 150 dtex in combination with elastic fiber yarn and a napped fabric having a woven or knitted ground structure comprising napped yarn and/or composite false twisting yarn or covering an elastic yarn with a non-elastic yarn situated as the sheath.  US Pub. No. 2010/0247846 to Erickson teaches a fabric laminate formed from fabric of diffing properties adhesively joined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789